JUDGMENT

This appeal was considered on the record from the United States District Court *10for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. R. 34(j). It is
ORDERED and ADJUDGED that the appeal be dismissed as moot.
As this court recently stated in Munsell v. Department of Agriculture, “a case on appeal normally is rendered moot when the appellant closes its business and, as a result, no longer has a cognizable interest in the outcome of the dispute.” 509 F.3d 572, 582 (D.C.Cir.2007). Because appellant Cavel International, Inc. is no longer operating its slaughtering facility and has identified no concrete plans to open one elsewhere, its claims are moot. See id. at 583 (noting that where a party has “no clear plans to reopen,” mere “speculation that a business could again decide to operate” does not establish a live controversy).
Pursuant to D.C. Circuit Rule 36(b), this disposition will not be published. The Clerk is directed to withhold the issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C.Cir. R. 41(a)(1).